UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4464


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GEORGE KWABENA    OFORI,   a/k/a   Stefan    Lloyd   Morally,   a/k/a
Albert Ofori,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:09-cr-00515-TSE-1)


Submitted:   November 29, 2010              Decided:   December 13, 2010


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Kent, LAW OFFICES OF BENJAMIN KENT, Centreville,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Michael W. Gaches, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George       Kwabena         Ofori      appeals      the     judgment     of

conviction entered after he was found guilty of one count of

falsely claiming to be a United States citizen, in violation of

18 U.S.C. § 911 (2006), and one count of social security fraud,

in violation of 42 U.S.C. § 408(a)(7)(B) (2006).                       He claims the

district court erred by admitting evidence of prior bad acts.

Finding no error, we affirm.

           Review     of    a     district       court’s     determination     of   the

admissibility    of   evidence          under    Fed.   R.    Evid.   404(b)   is   for

abuse of discretion.            See United States v. Queen, 132 F.3d 991,

995 (4th Cir. 1997).             In general, any evidence which tends to

make the existence of a fact of consequence to an issue in the

case “more probable or less probable” than without the evidence

is   relevant   under      Fed.    R.    Evid.    401   and    therefore    generally

admissible under Fed. R. Evid. 402.                 Evidence of other crimes is

not admissible to prove bad character or criminal propensity.

Rule 404(b).      Such evidence is admissible, however, to prove

“motive,   opportunity,           intent,       preparation,     plan,     knowledge,

identity, or absence of mistake or accident[.]”                       Id.; see Queen,

132 F.3d at 994.           Rule 404(b) is an inclusive rule, allowing

evidence of other crimes or acts except that which tends to

prove only criminal disposition.                See Queen, 132 F.3d at 994-95.



                                            2
              Evidence of prior acts is admissible under Rule 404(b)

and Fed. R. Evid. 403 if the evidence is (1) relevant to an

issue     other     than     the       general     character         of     the    defendant,

(2) necessary, and (3) reliable, and (4) if the probative value

of    the    evidence        is     not    substantially             outweighed       by     its

prejudicial effect.            Queen, 132 F.3d at 997.                      A limiting jury

instruction        explaining       the    purpose       for     admitting        evidence    of

prior     acts     and     advance       notice     of     the    intent      to    introduce

evidence      of     prior        acts    provide        additional          protection      to

defendants.        See id.

              We conclude that the evidence was relevant and that

the district court did not abuse its discretion in finding that

the   probative       value       of     the   evidence        was    not     substantially

outweighed by the danger of unfair prejudice.                               Accordingly, we

affirm.       We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented         in    the    materials

before      the    court    and    argument        would    not      aid    the    decisional

process.

                                                                                     AFFIRMED




                                               3